Citation Nr: 1204103	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO. 04-08 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for hearing loss, ear infection, and mastoiditis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to June 1978. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In November 2004, the Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO. A transcript of the hearing has been associated with the record.

In September 2006, the Board issued a decision which, in part, denied the Veteran's claim for benefits pursuant to 38 U.S.C.A. § 1151 for hearing loss, ear infection, and mastoiditis. The Veteran appealed the denial of her claim to the Court of Appeals for Veterans Claims (Court). In a November 2008 memorandum decision, the Court vacated the Board's September 2006 decision and remanded the claim for further development. The Court issued its judgment in February 2009.

The claim was remanded by the Board to the RO for further development in September 2009. Based on the actions taken by the RO, there has been substantial compliance with the September 2009 remand. Dyment v. West, 13 Vet. App. 141 (1999) ((holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)).


FINDING OF FACT

The preponderance of the competent evidence of record shows that the Veteran's hearing loss, ear infection, and mastoiditis were neither due to fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, nor were they the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hearing loss, ear infection, and mastoiditis precipitated by intubation for a right knee arthroscopic surgery performed at a VAMC in April 1999 have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau, supra. (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through a notice letter sent in May 2002, which informed the Veteran of the evidence necessary to substantiate her claim for benefits under 38 U.S.C.A. § 1151. The letter informed her of the evidence VA would seek on her behalf and the information and evidence for which she was responsible.

A March 2006 letter provided the Veteran with notice of how VA would establish a disability rating and assign an effective date if her claim was granted. See Dingess, 19 Vet. App. at 486. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In a November 2008 memorandum decision, the Court held that the Board was required to provide a more comprehensive statement of reasons and bases for its September 2006 decision denying compensation under 38 U.S.C.A. § 1151 for hearing loss, ear infection, and mastoiditis. The Court found that there was (1) an apparent contradiction by the Board, in stating that a May 2004 VA general medical examination, conducted by a physician's assistant, found the claimed disorders were, in part, incurred as a result of VA's failure to timely diagnose and treat them; and (2) July 2004 email correspondence between VA personnel raised various questions as to the scope and accuracy of the May 2004 VA audiology examination, which were not addressed by the Board decision.

With respect to the May 2004 VA general medical and audiological examinations, a September 2009 Board remand directed the RO/AMC to obtain a supplemental opinion from the May 2004 VA audiology examiner for clarification of his May 2004 opinion. Specifically, a VA audiologist was directed to address whether any instance of negligence or otherwise faulty VA treatment was the cause of the Veteran's mastoiditis, or an ear infection; and to address private ear, nose, and throat (ENT) treatment records signed by Richard H. Lee, M.D., received by VA in July 2003 (i.e., nearly one year before the May 2004 VA examinations). 

Additionally, the Board notes that the May 2004 VA general medical examination report at issue, which was separate and distinct from the May 2004 VA audiology examination, was signed by a physician's assistant. The physician's assistant opined that it was "at least as likely as not that the fragmentation of [the Veteran's] care led to some delay in definitive diagnosis and treatment of the left ear and mastoid problem." As discussed in detail below, in this circumstance the Board finds the May 2004 VA general medical examination report is less probative than other evidence of record because it was signed by a physician's assistant and was not reviewed and signed by a physician. 

In accordance with the September 2009 Board remand, the May 2004 VA audiologist provided opinions in December 2009 and March 2011. A supplemental opinion was provided by a VA otolaryngologist in May 2011. The opinions provided in December 2009, March 2011, and May 2011 have addressed the scope and accuracy concerns with the May 2004 VA examinations and addressed the medical evidence of record, which included May 2003 mastoidectomy and July 2003 myringotomy and pressure equalizing tube insertion operative reports signed by Dr. Lee. These opinions fully addressed the Court's concerns with the May 2004 examinations, and complied with the September 2009 Board remand directives, as discussed in detail below.

With respect to the July 2004 email correspondence from a VA employee to the DRO, the Court found that the questions posed in the email related to the gathering of records and the adequacy of a VA examination report, which are matters capable of determination by lay opinion. The July 2004 email from a VA employee at the Central Office to the Decision Review Officer (DRO) adjudicating the Veteran's claims, stated:

Why wasn't anything done by VA after the CT [computerized topography] scan and MRI [magnetic resonance imaging] regarding mastoid findings? Treatment was done by Dr. Lee two years later... Were records requested from Dr. Lee for the procedure he did? VA report indicates no records found... There is a surgical scar on [the Veteran's] ear, but the physician will not corroborate that the surgery took place. Should he have gotten a second opinion?... If there was a diagnosis of mastoid difficulties by VA[,] why wasn't it treated?... Diagnosis of most "likely chronic Ostomastoiditis" but later "cleared up." How can chronic be cleared up?... Did anyone verify that the [ear, nose, and throat] clinic was booked and it took an unusual amount of time (i.e., one year) to get an appointment?

The Court cited Moore v. Nicholson, 21 Vet. App. 211, 218-20 (2007), which compared and contrasted the duties of medical examiners and lay rating specialists under 38 C.F.R. §§ 4.1, 4.2, 4.10. The author of the July 2004 email was a VA employee who was not a medical examiner. The Court's cite to Moore, therefore, is applicable to the VA employee who questioned the DRO by imposing those duties assigned to rating specialists, which includes interpreting "reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present." Id. at 218.

The questions raised in the July 2004 email have been addressed in the decision, below. Essentially, the questions raised by the July 2004 email author have been medically and factually investigated and found to have been without factual merit. 
 
Based on the actions taken by the RO, there has been substantial compliance with the September 2009 remand. The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the Veteran's service treatment records, VA medical records, and private medical records. The Veteran was afforded a VA general medical examination in May 2004 and a VA audiology examination in May 2004. The May 2004 VA audiologist provided additional opinions in December 2009 and March 2011. A VA otolaryngologist provided a supplemental opinion in May 2011. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Introductory Matters

The Veteran contends that six days after undergoing right knee arthroscopic surgery at the Manchester VA Medical Center (VAMC), she developed a severe left ear infection, and that the infection was precipitated by her intubation for the right knee surgery that required treating physicians to clear her left ear canal. She also claims that after the initial ear infection resulting in a progression to left side mastoiditis, there was a substantial delay in Manchester VAMC's measures to properly diagnose and treat the problem, to the extent that it continued to worsen for several years. 

A Veteran may be awarded VA compensation for disability caused by VA medical care in the same manner as if that disability was service-connected. 38 U.S.C.A. § 1151. A disability is considered a qualifying disability if it was not the result of the Veteran's willful misconduct and if it was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable. Id. See also VAOPGCPREC 40-97.

38 C.F.R. § 3.361(b) states that to determine whether a veteran has such a disability due to VA medical care, VA compares a veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the condition after such care or treatment. 38 C.F.R. § 3.361(b). VA considers each involved body part or system separately.

38 C.F.R. § 3.361(c) states that claims of disability due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of that paragraph and paragraph (d)(1) or (d)(2) of that section. Claims based on disability due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section. 

Actual causation is required. To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's disability. Merely showing that a veteran received care, treatment, or examination and has an additional disability does not establish causation. Continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished is not considered additional disability unless VA's failure to timely diagnose and/or properly treat the disease or injury proximately caused the continuance or natural progress. Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. To establish that VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault proximately caused a veteran's additional disability, VA care must be shown to have caused the additional disability (as explained in paragraph (c) of this section) and there must be evidence that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's (or, in appropriate cases, the veteran's representative's) informed consent. 

Generally, all patient care furnished by VA shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof. In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care. 38 C.F.R. § 17.32(b). The informed consent process must be appropriately documented in the medical record. 38 C.F.R. § 17.32(d).


Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32. 

The claim presented requires the Board to in part decide:

(1) Whether the Veteran's hearing loss, mastoiditis, and ear infection was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA during an April 1999 right knee arthroscopy; and

(2) Whether the Veteran's hearing loss, mastoiditis, and ear infection was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in treating and diagnosing her sinus and ear disability, specifically in lacking to provide care.

In an April 2001 statement to her congressman and copied to non-attorney practitioners, Veteran Service Organizations, and the New Hampshire State Veteran Council, the Veteran described her account of the events leading up to her 38 U.S.C.A. § 1151 claim for hearing loss, ear infection, and mastoiditis. She provided another account in an April 2003 statement submitted to VA and testimony during a November 2004 DRO hearing at the RO.

With respect to her contention that she developed a severe left ear infection which was precipitated by her intubation for an April 1999 right knee arthroscopic surgery, her essential account and contentions are: 


1. Five or six days after her right knee arthroscopy, she developed a severe left ear infection which necessitated treatment at the Manchester VAMC Emergency Room. The Manchester VAMC Emergency Department's treating physician reportedly diagnosed a severe left ear infection. 

2. Two days after her initial visit to the Manchester VAMC Emergency Room, the Veteran alleged that she returned with complaints about increased pain in her left ear and she was examined by the same treating physician. She alleged that the physician or an emergency room nurse suggested the ear infection "could be the result of the knee surgery, (sic) because 'when they remove the tube from your throat, the fluid sometimes comes up and lodges in your ear.'" See April 2001 statement;  see also April 2003 statement (in which the Veteran reported the treating physician suggested that fluid may have settled in her ear after surgery); and November 2004 DRO hearing transcript (in which the Veteran reported that one of the emergency room nurses told her the reason she had the ear infection was because she regurgitated something after surgery and it lodged in her ear causing an infection). 

The Board has determined that the Veteran's contention that she developed a severe left ear infection which was precipitated by her intubation for an April 1999 right knee arthroscopic surgery is without merit because the evidence of record reveals (1) the Veteran's left ear sensorineural hearing loss manifested at least one year before her right knee arthroscopy, and (2) no evidence shows actual causation between the Veteran's claim that she regurgitated liquid while anesthetized during knee surgery and her post-surgery ear infection.

With respect to the Veteran's contention that VA failed to provide adequate and timely care in diagnosing and treating her ear infection, which resulted in mastoiditis and hearing loss, her essential account and contentions are: 

1. Five or six days after her right knee arthroscopy, the Manchester VAMC Emergency Room physician diagnosed her left ear complaints as a severe ear infection, prescribed antibiotics and pain medication, and instructed the Veteran to make an appointment at the ENT Clinic at the Boston VAMC. See April 2001 statement, November 2004 hearing transcript.

2. Three days later, she was examined by a Boston VAMC ENT physician who examined her left ear, prescribed a topical antibiotic, and told her the "severe infection in the mastoid bone" "would have to run its course." She was instructed to return in one week. See April 2001 statement.

3. Within five days of her ENT consultation, she was reportedly rushed to the Manchester VAMC Emergency Room for aphasia symptoms. See April 2003 statement; see also November 2004 hearing transcript. She reported that she was transported to the Boston VAMC and admitted to the Neurology Department. While admitted, she had a CT scan which showed an opacification in her left mastoid sinus. The mastoid infection reportedly ossified the bone inside of her head, so she was allegedly left with hearing loss and a "loud ringing... noise." See November 2004 transcript.

4. The Veteran alleged that during a follow-up examination in August 1999, she saw the Boston VAMC ENT physician who examined her before she was admitted to the Neurology Department for her aphasia symptoms. She testified that she was unable to get an earlier appointment with the Boston VAMC ENT physician, so she saw her primary care physicians at the Manchester VAMC until she was seen by the ENT physician. See November 2004 hearing transcript. She reported that the Manchester VAMC physicians did not treat her for her left ear complaints because she received sporadic care with the Boston VAMC ENT physician. She contended that the inability to see the Boston VAMC ENT physician on a regular basis left her with the mastoid infection inside of her head. See November 2004 hearing transcript.

5. The Boston VAMC ENT physician reportedly considered the insertion of tubes to drain fluid in her left ear. He referred her to the Audiology Department, but allegedly told the Veteran that "it would take quite a while to schedule this test, due to the backlog in the department." The Veteran claimed it took "over a year" (specifically, she claimed over 14 months) to get the appointment. See April 2001 statement, April 2003 statement, November 2004 hearing transcript. 

6. She reported that she "finally went to an Audiology Appointment for a hearing test" in June 2000 (i.e., 10 months previously), which she reportedly scheduled in August 1999. See April 2001 statement; see also April 2003 statement.

7.  After she had the audiogram, she returned to the Boston VAMC ENT physician in June 2000. See April 2001 statement, November 2004 hearing transcript. He allegedly explained that she "didn't have a problem with [her] ear and that the test wasn't really valid" (sic)... She claimed that she tried to explain to him that the problems were still there with no relief, and he "didn't want to listen. All he said was, 'If you want me to make up a diagnosis right here, I will.'" (see April 2001 statement), and, "What do you want me to do? Do you want me to make up a diagnosis?" See November 2004 hearing transcript.

8. The Veteran reported that the ENT physician examined her ear for "approximately two minutes, got [her] CT scan from February of 2000, and showed [her] that there was a little difference in the ear canal that shouldn't be there, and told [her she] needed another CT scan." See April 2001 statement.

9. The Veteran testified that she was also treated by a Manchester VAMC ENT physician in August 2000. He reportedly examined the Veteran and told her that there was nothing wrong. The Veteran asked him to review the Boston VAMC records and she claimed that he refused and contended "there was no problem." See November 2004 transcript.

10. She allegedly did not return to VA for treatment for her left ear disorder "because of the stress caused by the frustration and lack of care provided by the Veterans Administration in Manchester and Boston." See April 2001 statement.

11. She further testified that three years later, in 2003, she saw Dr. Lee, a private ENT physician, who ordered an MRI which revealed a major mastoid infection with ossification of the bone in her head. He performed surgery on the Veteran. She testified, "Yes, he drilled a hole in the back of my head and drained it out... he said that... there's nothing else he can do... I mean it's just... because it's been there so long that... it will just stay that way..." See November 2004 hearing transcript.

The Board has determined that the Veteran's contention that a substantial delay in diagnosis and treatment after her initial ear infection allegedly resulted in a worsening progression to left side mastoiditis also lacks merit because the evidence of record reveals (1) the Veteran was treated within the standard care of treatment for ear infections; (2) she was first diagnosed with mastoiditis by VA in October 1999 by a nurse practitioner following an April 1999 VA radiographic report noted an opacification in the left mastoid sinus, which a VA otolaryngologist later commented that despite the CT findings, he found no evidence of mastoiditis and, instead, he diagnosed acute otitis media; (3) an April 2003 private radiology report which detailed the findings of a CT scan of the sinuses and the diagnosis were cholesteatoma and chronic sinusitis; and (4) a May 2003 operative report signed by Dr. Lee reported "no obvious evidence of cholesteatoma or severe disease."

Factual Background

Prior to the Veteran's April 1999 arthroscopic knee surgery, a November 1998 Manchester VAMC treatment note documented the Veteran's complaints of a "persistent fullness" in her left ear, some disturbed hearing, and tinnitus. She reported that her symptoms were present for six months (i.e., beginning in May 1998). The examining physician prescribed a corticosteroid and decongestants.

However, following her complaints of the onset of tinnitus, hearing loss, and fullness of the left ear for a period of six months, a CT scan of the Veteran's head was performed in December 1998. The scan report demonstrated no abnormalities and the interpreting physician noted a normal head CT.

Another VA treatment note that predated the Veteran's April 1999 right knee arthroscopy, which was dated in January 1999, revealed the Veteran's complaints of a blockage feeling in her left ear. She indicated that her left ear was ringing. Examination of the auditory canal was normal and the tympanic membrane was retracted. The diagnosis was a Eustachian tube dysfunction.

VA treatment records reveal the Veteran underwent right knee arthroscopic surgery in April 1999. Following her right knee arthroscopic surgery, an April 1999 Manchester VAMC treatment note revealed that the Veteran did, in fact, seek emergency treatment for what she described as severe, sudden onset, left ear pain and chronic pressure in her left ear. Examination revealed a distorted left tympanic membrane with erythematous bulging bullae; however, the examining nurse practitioner noted the ear canal was clear with no adenopathy. The Veteran was prescribed Percocet and Lidocaine gel, a local anesthetic, for pain relief. 

An April 1999 Boston VAMC otolaryngology treatment note indicated the Veteran was evaluated for left otalgia. However, the Veteran then reported decreased left ear hearing for approximately one year (i.e., since April 1998, prior to surgery) and complained of left otalgia for four days. The diagnosis was acute left ear otitis media/externa. She was prescribed Augmentin. The examiner directed, "Once [the] acute infection clears, obtain [an] audiogram to assess [the] year long history of [left ear] hearing loss."

VA treatment records reveal that the Veteran was admitted to Boston VAMC's neurology department in April 1999. An April 1999 Boston VAMC discharge summary documented a four day admission after an episode of aphasia. The Veteran reported a recent left ear, middle ear infection and left ear hearing loss. She had severe ear pain for two weeks and hearing loss for one year, predating her knee surgery. 

On examination, the Veteran had complete loss of hearing in the left ear. A magnetic resonance image (MRI) of the brain showed marked opacification of the left mastoid sinus air cells including the middle ear region. The authoring physician noted the signal changes were consistent with the possibility of cholesteatoma, possibly filling the middle ear cavity and resulting in the mastoid sinus opacification. Alternatively, he reported that the findings might have represented an extension of the middle ear infection with secondary involvement of the mastoid sinus. A computed tomography (CT) scan of the head was unremarkable, with the exception of an extensive opacification of the left mastoid sinus with evidence of middle ear involvement. The scan revealed incomplete visualizations of the bony ossicles which suggested possible destruction of the middle ear structures. 

In a subsequent April 1999 Boston VAMC otolaryngology treatment note, the Veteran complained of tinnitus, left otalgia, and decreased hearing. Upon examination, the left ear external auditory canal was full of purulent debris and the tympanic membrane was partially visualized with purulent material draining. The physician noted the recent April 1999 CT scan revealed an opacification of the left mastoid air space; however, the diagnosis was acute otitis media on the left with perforation. Significantly, the physician specifically noted that there was no evidence of mastoiditis. The physician recommended an antibiotic ear drop, in addition to continuing the previously prescribed Augmentin.

In a Boston VAMC otolaryngology follow-up treatment note dated in April 1999, the examining physician noted the Veteran's otalgia was "much improved," but hearing was still muffled in the left ear. Examination revealed no mastoid tenderness or swelling. The diagnosis was resolving acute otitis media in the left ear.

An August 1999 Boston VAMC otolaryngology treatment note revealed the Veteran had been treated for acute otitis media several times with no relief in her symptoms of decreased hearing in the left ear, tinnitus, and feeling that fluid was constantly in her ear for at least one year (i.e., since at least August 1998, several months prior to her April 1999 right knee arthroscopy). Examination revealed an intact retracted tympanic membrane and serous effusion in the left ear. The diagnosis was chronic otitis media.

An October 1999 Manchester VAMC treatment note documented complaints of increased left ear pain. Examination suggested early otitis media and the examining nurse practitioner recommended a decongestant. The Veteran indicated that her first left ear infection occurred one week after surgery on her knee which required general anesthesia, and the nurse practitioner indicated that she wondered about regurgitation and gastroesophageal reflux disease (GERD) due to the Veteran's reoccurring symptoms and weekly heartburn. On examination, the left ear tympanic membrane was red. The diagnosis was left ear pain, chronic mastoiditis, and chronic otitis media.

During a December 1999 Boston VAMC neurosurgery consultation with a physician's assistant, the Veteran reported eight months of persistent pain behind and in her left ear and behind her left eye. The physician's assistant noted the Veteran's past history of tinnitus, subjective hearing loss, and a feeling of fullness in her left ear since mid-1998, prior to her April 1999 right knee arthroscopy. She noted a negative CT scan of the head in December 1998 and subsequent otititis/mastoiditis in April 1999 with positive CT scan findings. However, she did not discuss the April 1999 Boston VAMC otolaryngologist's finding that the April 1999 CT scan revealed no evidence of mastoiditis, despite the opacification of the left mastoid air space.

In a February 2000 Manchester VAMC treatment record, an examiner noted the Veteran "most likely" had chronic otomastoiditis.

During a June 2000 Boston VAMC audiology assessment, the Veteran reported a history of military noise exposure to machinery and occupational noise in a factory. An audiogram revealed mild, mixed, bilateral hearing loss. Tympanometry showed marked negative pressure with reduced compliance in the left ear. 

In August 2000, the Veteran reported to her treating VA ENT physician at the Manchester VAMC after an audiogram at the Boston VAMC. She was told that she had some hearing loss. Examination of the ears showed the auditory canals and tympanic membranes of both ears were normal. The examining physician reported, "...everything seems to be all cleared up at this time." He explained that "most of her problems around the pain originate from the cervical spine area where the nerves go to the ear and the left side of the face." He also reported, "[The Veteran] did not seem to be satisfied with the explanation and then left." The diagnosis was pain around the left ear and left frontal area.

A June 2000 VA neurology note documented the Veteran's complaints of a long-standing history of left preauricular pain which began after an acute left ear infection and otitis.

In a June 2000 VA neurology addendum, the examining physician indicated the Veteran's left preauricular pain started with otitis media which was "appropriately treated with antibiotics." The physician noted a CT scan demonstrated opacifications of the mastoid air cells on the left consistent with mastoiditis. Examination revealed pain when the examiner pressed on the left mastoid process. The Veteran's ear canals and tympanic membranes were clear. Hearing appeared normal. The physician opined the Veteran "clearly" had mastoiditis on "clinical and radiological grounds." The physician prescribed Gabapentin, a pain reliever, pending an ENT examination.

In a January 2001 VA treatment note, signed by a Manchester VAMC emergency room physician, the Veteran reported left ear pain. She indicated she had six days of illness which began with gastrointestinal symptoms that cleared, and three days of an increasing upper respiratory infection, sore throat, left frontal sinus pains, and left ear pains. Examination revealed the left tympanic membrane was "intensely red centrally over the malleus, with probable small, hemorrhagic vesicles within the red area." The diagnosis was probable recurrence of Herpes zoster on the left tympanic membrane.

In a June 2001 private treatment note, Jonathon B. Thyng, M.D., indicated the Veteran requested a second opinion concerning medical problems followed by VA. Dr. Thyng noted the Veteran's history included an episode of mastoiditis, ongoing numbness and tingling of the left side of her face, and diagnosed Ramsay-Hunt syndrome. 

An August 2001 Social Security Administration (SSA) decision noted the Veteran testified that "[i]t took two years to get a diagnosis of mastoiditis in her face... [and] [t]here is little the doctors can do for this condition because it took so long to diagnose it." 
However, this report is directly belied by the evidence of record. In fact, the Veteran testified that she underwent MRI and CT scans in April 1999 that revealed an opacification in her left mastoid sinus and she was subsequently followed by VA ENT, otolaryngology, and neurology physicians.

In an April 2003 private treatment note signed by Dr. Lee, the Veteran reported she had an ear infection over one year previously. She complained of otalgia, a mastoid infection, aural pressure, and ringing in the left ear. 

An April 2003 private audiogram signed by Radhika Gupta, M.A., revealed sloping to severe hearing loss in the left ear.

An April 2003 Southern New Hampshire Medical Center radiology report detailed the findings of a CT scan of the sinuses, ordered by Dr. Lee. The scan revealed bilateral hypoplasia of the maxillary antra with complete opacification of the right maxillary antrum; and poorly defined ostiomeatal complexes bilaterally, representing either developmental deficiency or inflammatory change. The diagnoses were cholesteatoma and chronic sinusitis.

In a May 2003 private treatment note, Dr. Lee noted he reviewed the Southern New Hampshire Medical Center CT scan and diagnosed a left mastoid infection. A May 2003 operative report revealed Dr. Lee performed a left ear simple mastoidectomy. In the operative report, Dr. Lee noted the Veteran was previously evaluated by VA for a chronic history of left hemi postauricular pain and discomfort, but "no definitive work [had] been done." He reported that he entered the mastoid antrum intraoperatively and noted "some mucosal thickening, but no obvious evidence of cholesteatoma or severe disease."

A July 2003 operative report revealed that Dr. Lee performed a left ear myringotomy and inserted a pressure equalizing tube in the left ear. In the report, Dr. Lee stated, "Initial CT showed a significant opacification of the left mastoid cavity. Simple mastoidectomy was performed, which really did not show any obvious pathology. She continues to have left ear pain. Intraoperatively, one noted mild left middle ear effusion."

In a May 2004 VA general medical examination, the examining physician's assistant reported the following:

Seven days after the surgery she began complaining of and seeking treatment for left ear pain. This was diagnosed as an infection. She was given antibiotics and also scheduled to see [an] ENT. Four days later she suffered from a bout of expressive aphasia, which was evaluated in the emergency room. She was hospitalized in late April for these symptoms. A note by the attending dated [in April 1999] states that after evaluation and multiple diagnostic studies, it was likely that the aphasia represented a psychological problem. MRI and CT scans were negative for any brain involvement, and her aphasia, which was witnessed by the attending neurologist, was thought to be inconsistent with symptoms of TIA or epilepsy. It was seen on the CT scans and MRI that there was an opacification of the ossicles and the mastoid due to either infectious process or cholesteatoma.

In 2002 she sought treatment from a private ENT physician and underwent surgical procedure to "clean out the mastoid." These records were not found by this examiner. It has also been suggested in the records that her left ear symptoms, along with symptoms of left-sided facial pain, may represent Ramsay Hunt syndrome, which is a herpes zoster of the 8th cranial nerve.

The physician's assistant noted the Veteran frequently gave "incorrect data when compared to medical records."

Examination revealed a dull left tympanic membrane with a pressure equalizer tube in place. There was a very faint line directly behind the left pinna, which the Veteran stated was a surgical scar, which the examiner was unable to corroborate with the records. The mastoid was intact and mildly tender to palpation. In the diagnosis section of the report, the examiner noted left ear and mastoid symptoms and pathology was noted on MRI and CT scan. The diagnosis was mastoiditis, status post surgical drainage.

The physician's assistant included the following opinion:

It is apparent that this [V]eteran suffers from multiple psychosomatic complaints. However, there is clear pathology noted in the right knee, the cervical spine and the left ear and mastoid.... She has dropped in and out of medical care throughout the years, and while her contention of fragmented care is certainly evident in the medical records, being followed by multiple specialists, neurologists, orthopedists, ENT physicians, podiatrists, etc., it is at least as likely as not that the fragmentation of her care led to some delay in definitive diagnosis and treatment of the left ear and mastoid problem. It is also at least as likely as not that the delay in diagnoses and the fragmentation of her care is also due to her psychiatric condition and difficulty with follow-through. The possibility that the left ear and facial symptoms are due to any negligence or lack of proper skill in the implementation of her right knee surgery are not as likely as not...

In conclusion, although the [V]eteran has received comprehensive, continuous care through the VA Medical System, there has been fragmentation of care, both a result of the limitations of the system as well as the [V]eteran's own limitations in being able to persist in adequate follow-up of her care. Her conditions and symptoms remain confounding and numerous, many of which are more likely not a result of psychiatric disorder and were not caused by or the result of treatment of her right knee.

During a May 2004 VA audiology examination, the Veteran stated that the ear infection began approximately five days after surgery, and she indicated her belief that the infection may have been caused by aspirating fluid into her middle ear when she was extubated. She related that she saw a physician at the Boston VAMC who told her that she needed "tubes"; but that she first needed a hearing test. However, documentation indicated that she was unable to obtain a hearing test for approximately one year. She saw an ENT physician who reportedly told her "there was no problem." The Veteran then saw Dr. Lee, a private ENT physician, who did an MRI and saw a mastoid problem. Dr. Lee performed a mastoidectomy in late 2003, and pressure equalizing tubes were placed approximately one week later. 

The examiner reported, "No evidence or documentation of treatment by Dr. Lee could be found in the C-file to document this, although there was physical evidence around the [V]eteran's ear of some procedure having been done. I would also point out that the veteran stated that the diagnosis by Dr. Lee of a mastoid problem was the first time the diagnosis had been made of a problem and that no indication of that was ever diagnosed as part of her treatment by the VA. As will be discussed later, there is documentation in the C-file of diagnosis of mastoid difficulties by the treating VA physicians." 

During the May 2004 audiology examination, the Veteran reported that when she was in service, she worked for six months as a mechanic, but she wore ear protection. She reported a negative history of noise exposure both occupationally and recreationally, which the examiner noted was in contrast to a report she gave the Audiology Department at the Boston VAMC in June 2000, when she acknowledged exposure to machinery and occupational noise in a factory.

The May 2004 VA examiner noted a January 1977 audiogram where there was borderline-normal hearing sensitivity in both ears from 500 Hertz through 4000 Hertz. The examiner stated, "Although the results found in 2000 were poorer than in 1977, the threshold levels in 1977 contributed significantly to the amount of hearing loss that was found in 2000." Service treatment records associated with the record included the January 1977 enlistment audiogram which revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
15
15
N/A
20
N/A
LEFT
25
15
20
N/A
20
N/A

The May 2004 VA examiner also noted a VA treatment note dated in November 1998, which he noted was before the Veteran's surgery, in which the Veteran complained of "persistent fullness" in her left ear. There was another VA treatment note dated in January 1999 where pain in her left ear was noted, but the tympanic membrane was retracted. The medical records indicated the Veteran had arthroscopic surgery in April 1999.

The May 2004 VA examination included an audiogram which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
25
25
30
40
45
35
LEFT
20
25
40
45
45
44

The examining physician noted borderline-normal hearing sensitivity from 250 to 1000 Hertz, with mild-to-moderately severe sensorineural hearing loss from 2000 to 8000 Hertz, bilaterally. There were indications of some alteration in middle ear function in the low-frequency range, but the hearing loss and diminution in auditory function was essentially sensorineural in nature. Constant tinnitus in the left ear was also noted.

The examining physician provided:

In my opinion, it is not at least as likely as not that this [V]eteran's hearing loss is related to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the department in the furnishing of hospital care, medical or surgical treatment or examination[,] and that the disability was not caused by the provision of training and rehabilitation services by the Secretary as part of the Rehabilitation Program. The [V]eteran's report and claim seem to be based upon two factors:

1. That the hearing loss began as a result of an ear infection which began with the aspiration of fluid into her left middle ear.

2. That there was a prolonged lack of care or negligence that contributed to deteriorating hearing loss.

With regard to the hearing loss being related to complications of surgery, there is documentation, as noted earlier in this report, that the onset of the hearing loss in the left ear was at least one year before the surgery. The ear infection appeared to continue throughout and beyond the time of surgery, but the onset was before the surgery.

With regard to a prolonged time of lack of care, there was documented, as detailed earlier in this report, that there was a diagnosis of problems with the mastoid and ear infections through 2000. A hearing test was performed on June [redacted] 2000 where there was some hearing loss noted. Part of this hearing loss could have been due to the ear infection that appeared to begin somewhere in 1998, before the surgery, but it appears that the [V]eteran was getting care from that time period through 2000. In addition, it should be noted that a portion of that hearing loss found in 2000 also appears to have been related to a slight degradation in hearing that was found way back on January [redacted] [1977]. 

With regard to the [V]eteran's contention of lack of care subsequent to 2000 up to approximately 2003, it is not likely that this contributed to her hearing difficulties, because there is essentially no-to-very little difference in her hearing from the examination of June [redacted] 2000 with today's examination. In addition, during today's examination[,] as well as during the examination in 2000, although there are some indications of abnormal middle ear function, the hearing loss is primarily sensorineural in nature. In addition, there is some evidence of an acoustic trauma notch in the right ear and there appears to be a history of noise exposure as well. Although the [V]eteran primarily denied that today, there is documentation in other places, as detailed earlier in this report, that she did have some occupational noise exposure for approximately six months while she was in the service.

In a December 2009 VA opinion, the physician who performed the May 2004 VA examination reviewed the claims file and stated:

I can see nothing in re-examining all of the information that would cause me to change the initial opinion that I rendered, which was that it is less likely as not that the Veteran's hearing loss is related to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in the furnishing of hospital care, medical or surgical treatment, or examination, and the disability was not caused by the provision of training and rehabilitation services by the [S]ecretary's part of the rehabilitation program.

Specifically, the onset of the Veteran's hearing loss in the left ear was at least one year before the surgery that the Veteran is claiming precipitated the ear infections and other problems that she continued to have.

In addition, it should be noted that a portion of the hearing loss that was found in 2000 was related to slight degradation in hearing that was found back [in January 1977]. Furthermore, there was very little difference in the Veteran's hearing from her examination [in June 2000] with the examination of 2004. In 2004, although there were indications of abnormal middle ear function, the hearing loss was primarily sensorineural in nature with some evidence of an acoustic trauma notch being present in the right ear which would be consistent with noise exposure.

The only possible difference that I could determine from the previous request for an opinion and today's request for an opinion, is that the question is being asked more specifically as to whether the treatment that the Veteran did receive through the Veterans Administration for an ear infection beginning in the 1990s was adequate care.

I cannot answer that question. That is beyond the scope of my ethical responsibilities in assessing whether or not medical treatment was performed according to medical standards. That question would need to be answered by another physician, specifically, an otolaryngologist.

In March 2011, another VA opinion was obtained from the May 2004 VA examiner. He noted that he was unable to provide an opinion about whether the Veteran had any additional diagnosed disabilities of ear infections and mastoiditis because he was not an otolaryngologist. However, he stated that at the time of his examination in May 2004, the Veteran's hearing loss was "essentially sensorineural in nature." There were subtle signs of middle ear dysfunction on tympanometry; and it was possible that even though audiological results indicated a sensorineural hearing loss, there might have been some subtle or subclinical audiological manifestations of ear infection or mastoiditis, but he was not qualified to provide this opinion because he was an audiologist and not an otolaryngologist.

In May 2011, a VA opinion was obtained from a VA otolaryngologist. The physician reviewed the Veteran's claims files and opined that there was no delay or inaction on the part of the VA treatment for otolaryngic problems. She opined:

[The Veteran] was treated with standard care of treatment for ear infections, including antibiotics and drops. She was seen by Dr. Lee, an outside ENT in 2003, who performed a left mastoidectomy. She had had (sic) a CT scan of her temporal bone both at VA and outside with Dr. Lee. Both of these showed some opacification in the left mastoid.

On review of her surgical record, his findings were unremarkable. She had a normal mastoid cavity with no evidence of infection or cholesteatoma. Pathology sent showed normal fibroconnective tissue. Given the fact that her surgical findings were negative, I do not feel that her symptoms of ear infection, facial pain, or mastoid disease were due to delay in treatment.

This patient certainly does have left facial pain which has been chronic in nature and significant enough to require pain medication. She has been followed by both ENT and Neurology. Her ear findings on all of her examinations have been well documented on the records that I reviewed from 1999 to 2003. Again, she has received the standard care of treatment for ear infection, and her ear surgery in 2003 showed a normal mastoid cavity with no evidence of infection.

On review of her C-file, I do not feel that the VA provided inadequate care or delay in treatment.

Analysis

The first issue is whether the Veteran's hearing loss, mastoiditis, and ear infection was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA during an April 1999 right knee arthroscopy. 

Compensation will be provided for a disability resulting from VA hospital care, medical or surgical treatment, or examination when the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA. Actual causation is required. To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's disability. 38 C.F.R. § 3.361(d) states that the proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.

The May 2004 VA examining audiologist noted that the Veteran's hearing loss manifested at least one year before her knee surgery; therefore, her hearing loss was not related to complications of her knee surgery. 

The record supports the audiologist's finding. Prior to her April 1999 arthroscopic surgery, in a November 1998 VA treatment note, the Veteran complained of a "persistent fullness" in her left ear, some disturbed hearing, and tinnitus for a period of six months. In a January 1999 VA treatment note, the Veteran complained about a blockage feeling in her left ear and indicated that her left ear was ringing. After her surgery, in April 1999 VA otolaryngology treatment notes, the Veteran reported decreased left ear hearing for "approximately" and "at least" one year (i.e., since April 1998, prior to surgery). In an April 1999 VA discharge summary for her admission to the Boston VAMC Neurology Department, the Veteran reported hearing loss for one year (i.e., since April 1998, prior to surgery).

In his examination, the May 2004 VA audiologist noted a January 1977 audiogram, performed over 22 years before her right knee surgery, revealed borderline-normal hearing sensitivity. He compared the January 1977 audiogram to a June 2000 audiogram performed at the Boston VAMC, and opined, "Although the results found in 2000 were poorer than in 1977, the threshold levels in 1977 contributed significantly to the amount of hearing loss that was found in 2000." In a December 2009 VA opinion, the examining audiologist further noted, "there was very little difference in the Veteran's hearing from her examination [in June 2000] with the examination of [May] 2004. In 2004, although there were indications of abnormal middle ear function, the hearing loss was primarily sensorineural in nature with some evidence of an acoustic trauma notch being present in the right ear which would be consistent with noise exposure."

There is no persuasive evidence of an additional disability resulting from VA treatment. The Veteran's postoperative complaints of left ear decreased hearing and tinnitus were present prior to her April 1999 right knee arthroscopic surgery.  

The only indication that any worsened symptomatology were due to the intubation during her surgery in the record are statements by a nurse practitioner in an October 1999 VA treatment note and the Veteran's own reports.

With respect to the October 1999 VA treatment note, the Veteran reported that her first left ear infection occurred one week after surgery on her knee which required general anesthesia, and the nurse practitioner indicated that she wondered about regurgitation and gastroesophageal reflux disease (GERD) due to the Veteran's reoccurring symptoms and weekly heartburn. There was no indication that the nurse practitioner reviewed the claims file and determined that the Veteran's ear infection was due to regurgitation or GERD during her knee surgery; rather she indicated that she wondered about regurgitation and GERD after she presumed the credibility of the Veteran's account of her ear complaints following surgery. 

With respect to the Veteran's allegations that her ear infection was caused by regurgitation during her knee surgery, the Board finds the Veteran's account is not probative. Lay persons, such as the Veteran are competent to report symptoms such as decreased hearing, tinnitus, and ear pain (i.e., symptoms "capable of lay observation"). See Barr, 21 Vet. App. at 303; see also Jandreau, 492 F. 3d at 1372; Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, lay persons are not competent to opine as to medical etiology or render medical opinions. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). Accordingly, the Veteran's belief that her additional left ear disability due to some fault on the part of her VA medical providers during her right knee surgery is not competent.
 
Competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). See also Buchanan, supra. (the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Credible testimony is that which is plausible or capable of being believed. See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 862 (1926); Erdmann v. Erdmann, 261 P.2d 367, 369 (Mont. 1953) ("A credible witness is one whose statements are within reason and believable....") The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character. See State v. Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed.Cir.1993) (testimony was impeached by witness' "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened ... long ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed.Cir.1987) (impeachment by testimony which was inconsistent with prior written statements). Although credibility is often defined as determined by the demeanor of a witness, a document may also be credible evidence. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In this regard, there are inconsistencies throughout the Veteran's statements, testimony, and reports to VA and private medical providers, which call into question the Veteran's credibility. Namely, she has asserted that the onset of her hearing loss and tinnitus was after her right knee surgery, which, as discussed above, is belied by records predating surgery which reveal complaints of decreased hearing and tinnitus in her left ear.

The second issue is whether the Veteran's hearing loss, mastoiditis, and ear infection was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in treating and diagnosing her sinus and ear disability, specifically in lacking to provide care.

The claims file does not reflect any indication that the VA health care providers who treated the Veteran for her left ear complaints were careless, negligent, lacked proper skills, or made errors in judgment. Rather, in a December 2009 VA opinion, a VA audiologist opined that it was "less likely as not that the Veteran's hearing loss was related to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in the furnishing of hospital care, medical or surgical treatment, or examination, and the disability was not caused by the provision of training and rehabilitation services by the [S]ecretary's part of the rehabilitation program." Additionally, a VA otolaryngologist opined that there was no delay or inaction on the part of the VA treatment for otolaryngic problems. She specifically opined that the Veteran was "treated with standard care of treatment for ear infections, including antibiotics and drops."

The Veteran's contention that a delay and/or failure to properly diagnose and treat an ear infection caused mastoiditis is without merit, as evidenced by the record. In the Court's memorandum decision, it noted the July 2004 email concerning the VA's actions after the April 1999 MRI revealed a "marked opacification of the left mastoid sinus aid cells." The radiographic report indicated the interpreting physician opined the signal changes were "consistent with the possibility of cholesteatoma, possibly filling the middle ear cavity and resulting in the mastoid sinus opacification." Alternatively, however, he reported the findings may have represented an extension of the middle ear infection with secondary involvement of the mastoid sinus. 

Following the MRI, during an April 1999 VA otolaryngology consultation, an otolaryngologist reviewed the radiographic reports and noted the opacification of the left mastoid air space, but determined there was no evidence of mastoiditis.

Following the April 1999 VA otolaryngologist's opinion that there was no evidence of mastoiditis, an October 1999 VA nurse practitioner diagnosed "chronic mastoiditis"; a February 2000 VA examiner found the Veteran "most likely" had "chronic otomastoiditis"; and, in June 2000, a VA neurologist noted the April 1999 CT scan and opined the Veteran "clearly" had mastoiditis on "clinical and radiological grounds." Although the notes acknowledged the April 1999 CT scan which showed an opacification in the left mastoid sinus, the providers did not mention the April 1999 otolaryngologist's opinion following the CT scan.

Additionally, Dr. Lee, a private ENT physician, ordered a private CT scan after the Veteran sought treatment for her left ear complaints. The April 2003 CT scan, like the April 1999 VA CT scan, revealed an opacification and Dr. Lee diagnosed cholesteatoma and chronic sinusitis. Thereafter, he performed a left ear simple mastoidectomy in May 2003. In the operative report, he noted "no obvious evidence of cholesteatoma or severe disease." In a July 2003 operative report, Dr. Lee stated, "Initial CT showed a significant opacification of the left mastoid cavity. Simple mastoidectomy was performed, which really did not show any obvious pathology."

The May 2011 VA otolaryngologist's opinion specifically noted Dr. Lee's surgical records. These records were previously overlooked in May 2004 VA general medical and audiology examination reports, as discussed in the Court's memorandum decision. The May 2011 VA otolaryngologist noted Dr. Lee's findings after performing a left mastoidectomy were "unremarkable." The Veteran had a normal mastoid cavity with no evidence of infection or cholesteatoma, and pathology showed normal fibroconnective tissue. Therefore, the otolaryngologist opined, "Given the fact that her surgical findings were negative, I do not feel that her symptoms of ear infection, facial pain, or mastoid disease were due to delay in treatment.

The May 2011 VA otolaryngologist's report is highly probative, competent evidence which was generated with the specific purpose of ascertaining the basis of the Veteran's assertion. It indicates that the Veteran's disability was not due to any fault on the part of VA in furnishing hospital or medical care, or due to an event not reasonably foreseeable.

The Board finds the Veteran's left ear hearing loss, ear infection, and mastoiditis did not result from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in administering medical treatment. Accordingly, the criteria for compensation under 38 U.S.C. § 1151 are not met and the claim must be denied.


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for hearing loss, ear infection, and mastoiditis is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


